Citation Nr: 0729936	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, claimed as secondary to a service-connected right 
shoulder disability.

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable evaluation for 
sinusitis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO decision which denied service 
connection for a left shoulder disability.  The veteran had a 
hearing before the Board in April 2004 and June 2007 and the 
transcripts are of record.

The case was brought before the Board in September 2004 and 
again in April 2007, at which times the claims were remanded 
to allow the Agency of Original Jurisdiction (AOJ) to further 
assist the veteran in the development of his claim.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history in this 
case the claims must once again be remanded.  The RO did not 
follow the prior Remand orders.  The Board is obligated by 
law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268 (1998).

Left Shoulder Disability

When the Board remanded the case in September 2004 it was, in 
part, to ensure that all VCAA notice obligations were 
satisfied.  The RO sent the veteran letters in February and 
September 2005 correctly identifying the issue of entitlement 
to service connection for a left shoulder condition, claimed 
as secondary to a service-connected right shoulder condition.  
No letter sent, however, identified the evidence necessary to 
establish service connection claimed as secondary to a 
service-connected condition as defined in 38 C.F.R. § 3.310 
(2007).  Corrective action is required.  

The last Supplemental Statement of the Case relating to this 
claim, additionally, was issued in September 2006.  
Thereafter, additional, non-duplicative evidence was 
received, to include VA outpatient treatment records, private 
treatment records, medical literature, lay statements from 
friends and co-workers, and the veteran's statements.  All of 
the received evidence is extremely relevant to his claim.

The veteran also submitted a waiver of local jurisdiction.  
The waiver, however, did not encompass all documents 
previously received, specifically the private and VA medical 
records.  If a SOC or SSOC is prepared before the receipt of 
further evidence, a supplemental statement of the case (SSOC) 
must be issued to the veteran, as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  
In this case, the newly obtained evidence was not duplicative 
of evidence already associated with the claims file, and it 
is relevant to the issue on appeal because it shows current 
objective findings and the veteran's contentions.  There are 
no regulatory provisions for waiving review of relevant 
evidence received at and by the RO prior to transfer of 
jurisdiction to the Board.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

The veteran and his wife, during his June 2007 Board hearing, 
testified that his private doctor, Dr. Cohen, told him many 
times that his left shoulder disability is the result of the 
in-service right shoulder injury and favoring his right 
shoulder over his left.  The record currently contains 
treatment records from Dr. Cohen through 2004, but no such 
statement is included therein.  Since it is necessary to 
remand this claim for other reasons, the RO should make an 
effort to obtain any records from Dr. Cohen that may be 
currently missing.

The RO should also take this opportunity to obtain any recent 
VA treatment records from October 2006 to the present.

GERD and Sinusitis

During the pendency of this appeal an August 2006 rating 
decision, in pertinent part, granted the veteran's claims for 
service connection for GERD and sinusitis assigning initial 
non-compensable ratings for each condition.  The veteran 
provided his notice of disagreement (NOD) on October 2006 as 
to these initial ratings. 

Accordingly, the claims must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claim for a left shoulder 
condition, claimed as secondary to a 
service-connected right shoulder 
condition.

2.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from Dr. 
Cohen, or any other private doctor for 
treatment of his left shoulder that have 
not already been obtained.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  Obtain the veteran's medical records 
from the VA Medical Center in Oklahoma 
City, Oklahoma from October 2006 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  After the above is complete, 
readjudicate the veteran's left shoulder 
claim.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case (SSOC) which 
includes a citation to the newly amended 
38 C.F.R. § 3.310.  An appropriate period 
of time should be allowed for response.

5.  Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to initial 
compensable evaluations for GERD and 
sinusitis.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claims should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

